Exhibit 10.7

 

按期申报协议

Timely Reporting Agreement

 

本按期申报协议(下称“本协议”)由下列各方于2019年11月22日在中华人民共和国（下称“中国”）深圳签订：

This Timely Reporting Agreement (this “Agreement”) has been executed by and
among the following parties on November 22, 2019 in Shenzhen, the People’s
Republic of China (“China” or the “PRC”)

 

甲方：天行皓车（北京）科技有限公司，一家依照中国法律设立和存在的外商独资公司，地址为：北京市朝阳区清河营东路2号院2号楼15层1522号;

Party A: Hao Limo Technology（Beijing）Co., Ltd, an enterprise, organized and
existing under the laws of the United States of America, with its registered
address at No.1098, building 8, Chuansha Road, Pudong New District, Shanghai,
China;

 

乙方：深圳市花木城贸易有限公司，一家依照中国法律设立和存在的有限责任公司，地址为深圳市龙岗区南湾街道布澜路与深惠路交界处和谐家园3栋7F.

Party B: Shenzhen Huamucheng Trading Co., Ltd, a limited liability company
organized and existing under the laws of the PRC, with its address at 7F,
Building 3, HeXie home, Junction of Bulan road and Shenhui Road, Nanwan Street,
Longgang District, Shenzhen;.

 

鉴于：

Whereas:

 

乙方知晓甲方股票登记在美国证券交易所（“SEC”），其必须向SEC申报各种综合其运营的报告。乙方了解如果甲方未能按期申报报告将对甲方导致重大的损害。

Party B is aware that Party A’s securities are registered with the US Securities
Exchange Commission (“SEC”) and that it must file various reports with the SEC
that consolidate Party A with its own operations. Party B acknowledges that
Party A’s failure to file timely reports may result in material damages for
Party A.

 

双方特此商定按照以下条款签订本协议。

The Parties hereby have mutually agreed to execute this Agreement upon the
following terms.

 

乙方同意其有义务使甲方接触到其高管及董事人员，并且及时提供甲方需要的全部信息使得甲方可以按要求向SEC申报所有必要的和规定的报告。

Party B agrees that it is obligated to make its officers and directors available
to Party A and promptly provide all information required by Party A so that
Party A can file all necessary SEC and other regulatory reports as required.

 

有鉴于此，各方已使得经其授权的代表于文首所述日期签署了本协议并即生效，以昭信守。

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Agreement as of the date first above written.

 

甲方：天行皓车（北京）科技有限公司   Party A: Hao Limo Technology（Beijing）Co., Ltd   签字：Signature
(Seal): /s/ Xiaomin Wang   日期： Date: November 22, 2019        乙方：深圳市花木城贸易有限公司  
Party B:Shenzhen Huamucheng Trading Co., Ltd   签字：Signature (Seal): /s/ Guotao
Deng   日期： Date: November 22, 2019  

